1 Reported in 245 N.W. 153.
Convicted of prostitution under an ordinance of the city of Minneapolis, defendant appeals from the order denying her motion for new trial.
The only contention for defendant is that the evidence does not justify conviction. There is no merit in it. Evidence for the prosecution, believed by the trial judge, is that on the evening in question defendant solicited at least two men to have sexual intercourse with her for a money consideration. That is enough to indicate that degree of promiscuity which makes for prostitution as distinguished from some other kind of sexual depravity. 2 Wd.  Phr. (3 ser.) 219; State v. Marsh,158 Minn. 111, 196 N.W. 930; People v. Berger (Gen. Sess.) 169 N. Y. S. 319.
Order affirmed. *Page 337